384 F.2d 1000
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LABORERS & HOD CARRIERS LOCAL NO. 300, Respondent.
No. 20583.
United States Court of Appeals Ninth Circuit.
Nov. 28, 1967.

Arnold Ordman, General Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, George B. Driesen, Atty.  (argued), N.L.R.B., Washington, D.C. Ralph E. Kennedy, Director, N.L.R.B., Los Angeles, Cal., for petitioner.
Alexander H. Schullman (argued), Los Angeles, Cal., for respondent.
Before CHAMBERS, BROWNING, and ELY, Circuit Judges.
PER CURIAM:


1
The order of the board will be enforced on the authority of NLRB v. International Hod Carriers, Building and Common Laborers Union of America, Local No. 1082, 384 F.2d 55 (9th Cir., Sept. 29, 1967).


2
Judge ELY would deny enforcement for the reasons set out in his dissent in the latter case.